Citation Nr: 0533359	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

3.  Entitlement to service connection for a dental 
disability.

(The issue of entitlement to vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code will be the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 2002.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.   

In his June 2003 substantive appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge in Washington, D.C.  In February 2005 and May 2005 
statements, however, the veteran indicated that he no longer 
wished to attend a hearing and asked that his appeal be 
forwarded to the Board.  
The hearing request accordingly has been withdrawn.  See 
38 C.F.R. § 20.702(e) (2005).

As set forth below, a remand is required with respect to the 
claim of service connection for a dental disability.  The 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A heart disability was not identified in service.

2.  The most probative evidence of record indicates that the 
veteran does not currently have a heart disability.
3.  The competent medical evidence of record includes no 
indication of any current disability resulting from the 
veteran's in-service exposure to radiation.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R.§§  3.303, 3.307, 3.309 (2005).

2.  The criteria for an award of service connection for a 
disability resulting from exposure to ionizing radiation in 
service have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R.§§  3.303, 3.307, 
3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a heart disability 
and disability manifested by exposure to ionizing radiation 
in service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues on appeal will 
then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the veteran was notified 
by the May 2003 Statement of the Case of the pertinent law 
and regulations and of the particular deficiencies in the 
evidence with respect to his claims.

More significantly, a letter was sent to the veteran dated 
May 30, 2003, which was specifically intended to address the 
requirements of the VCAA.  That letter informed the veteran 
of the elements required to establish a claim for service 
connection.  See the May 30, 2003, VCAA letter, page 5.  The 
letter also detailed what type of evidence would assist in 
substantiating his claim, including medical evidence.  Id.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The May 30, 
2003, VCAA letter informed the veteran that VA would request 
all records held by Federal agencies and make reasonable 
efforts to help him obtain private medical records or other 
evidence necessary to support his claim.  The RO also 
informed the veteran that it would provide him with a medical 
examination.  (This was accomplished in January 2002.)  See 
the May 30, 2003, VCAA letter, page 5.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The May 3, 2003, letter informed the 
veteran "You must give us enough information about your 
records that that we can request them from the agency or 
person who has them."  The letter further provided that 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  See the May 3, 2003, VCAA letter 
(emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The May 3, 2003, letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim.  See the December 3, 2002 
VCAA letter, page 1.  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could identify evidence other than what was 
specifically requested by the RO.

The Board finds that the May 3, 2003, VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board notes that May 3, 2003, VCAA letter requested a 
response within thirty days; nonetheless, the veteran was 
also expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  That one year period has since elapsed.  

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the veteran was not provided a VCAA notice prior to the 
initial decision denying his claim.  

Nonetheless, the evidence does not show, nor does the veteran 
contend, that any timing errors have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [due 
process concerns with respect to VCAA notice must be pled 
with specificity].  Following the issuance of the May 2003 
VCAA letter, the veteran was afforded an ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  The RO then readjudicated the claim in a May 2005 
supplemental statement of the case.  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification action is necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, post-service VA clinical 
records, and a VA medical examination report, which will be 
discussed below.  The is no indication that relevant evidence 
exists which has not been associated with the veteran's 
claims folder.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As set forth above, he specifically 
declined a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has held that in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Additional law and regulations will be set forth where 
appropriate below.

1.  Entitlement to service connection for heart disease.

Factual Background

The veteran's service medical records are negative for 
complaints or diagnoses of a heart disability.  In August 
1993, he sought treatment for chest pain; however, no cardiac 
disability was identified.  In February 2000, a chest X-ray 
was interpreted as showing a possible mass in the 
aorticopulmonary window region.  A CT scan was subsequently 
performed and showed this to be a radiographic abnormality 
rather than a heart condition.  The results of the CT scan 
were normal.  

At his December 2001 military retirement medical examination, 
the veteran denied a history of heart trouble.  No 
abnormalities of the heart were revealed on clinical 
evaluation.  Diagnostic testing, including a chest X-ray and 
EKG, showed no significant abnormalities.  

In preparation for his military retirement, in January 2002, 
the veteran submitted an application for VA compensation 
benefits, seeking service connection for numerous 
disabilities, including a heart disability.  

In January 2002, the veteran underwent VA medical examination 
at which he reported that on a couple of occasions examiners 
had heard an abnormal sound when listening to his heart.  He 
denied symptoms such as chest pain and shortness of breath 
and stated that he had never been treated for a heart 
condition.  Physical examination revealed no pertinent 
abnormalities of the veteran's heart.  The examiner's 
assessment included normal electrocardiogram and exercise 
capacity.  

In a June 2002 rating decision, the RO denied service 
connection for a heart disability on the basis that the 
record contained no indication that a heart disability had 
been clinically diagnosed.  The veteran appealed the RO's 
decision, arguing that he had been told by military 
physicians that they had detected "a hole in his heart" 
while checking his heart rate.  He also indicated that he had 
periodic chest and shoulder pains.  He indicated that he may 
have "a lingering or undiagnosed heart condition."  See 
June 2003 VA Form 9.  

In support of his appeal, the veteran submitted a June 2003 
private medical record showing that he sought treatment for a 
pulled muscle in the right thigh.  On examination, his blood 
pressure was 139/94.  The diagnoses included obesity and 
borderline hypertension.  The veteran was advised to cut down 
on salt in his diet, exercise, and lose 10 to 15 pounds, in 
order to lower his blood pressure.  

VA clinical records, dated from October 2002 to April 2005 
are negative for complaints or findings of a heart 
disability.  Examinations in February and April 2005 showed 
that the veteran's heart exhibited regular rhythm and rate, 
with no murmur or gallop.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

As indicated above, under Hickson, three elements must be 
met:  (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid with respect 
to any medical diagnosis of a current heart disability.  

The Board has considered the June 2003 private medical record 
showing a diagnosis of "borderline" hypertension.  Such 
diagnosis was apparently based on a single blood pressure 
reading of 139/94.  Under applicable criteria, such findings 
would not be sufficient to constitute a diagnosis of 
hypertension, much less hypertension manifest to a 
compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2004).  In any event, this appears to be an 
isolated reading; subsequent VA clinical records dated to 
April 2005 are entirely negative for any indication of 
hypertension or a heart disability.  

The Board has considered the veteran's assertions to the 
effect that he may have a current heart disability.  However, 
as with the first issue on appeal, the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's statements are 
neither competent nor probative.


As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Chelte v. Brown, 10 Vet. App. 268 (1997).

Despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of a heart disability.  In the absence of a diagnosed heart 
disability, service connection may not be granted.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The veteran's 
claim fails on this basis alone.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of a heart disability.  

The Board has also considered the veteran's assertions to the 
effect that military physicians told him that he had "a hole 
in his heart" and/or an abnormal heartbeat.  The Board, 
however, assigns such statement little probative weight.  The 
Court has held that the connection between what a physician 
said and the layman's account of what he purportedly said, 
when filtered through a "layman's sensibilities" is 
"attenuated and inherently unreliable."  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); see also Dean v. Brown, 8 
Vet. App. 449 (1995).   In any event, the veteran's service 
medical records are negative for diagnoses of a heart 
disability.  Indeed, repeated diagnostic testing conducted in 
service, including both chest X-rays and EKG's, were 
diagnostically normal.  

Hickson element (2) has therefore also not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed heart disability to his military service.  In the 
absence of both a current disability and in-service disease, 
such a nexus opinion would be a manifest impossibility.

As discussed above, the veteran is not competent to provide 
opinions on medical matters such as the etiology of diseases.  
His contention that he has heart disease which is related to 
his military service is, therefore, probative of a nexus 
between his claimed heart disability and his military 
service.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a heart 
disability.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for exposure to 
ionizing radiation.

Relevant law and regulations

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
provisions concerning radiation exposure. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran participated in a radiation-risk 
activity, as defined by regulation, certain enumerated 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  
See 38 C.F.R. § 3.309(d) (2005).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2005).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2005).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2005).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Factual Background

The veteran's service medical records show that he was 
treated with low dosage radioiodine therapy for 
hyperthyroidism.  In addition, his service personnel records 
include a report of his occupational exposure to ionizing 
radiation in service.  Both the service medical and personnel 
records, however, are negative for complaints or findings of 
a disability attributed to radiation exposure.  

In preparation for his military retirement, in January 2002, 
the veteran submitted an application for VA compensation 
benefits, seeking service connection for numerous claimed 
disabilities, including "residuals of radiation exposure".  

In January 2002, the veteran underwent VA medical examination 
at which he reported that since 1995, his job had required 
him to be exposed to radiation.  
The examiner noted that dosimetry data was included in the 
veteran's VA claims file.  The veteran denied any pertinent 
symptoms of radiation exposure and indicated that he had 
received no treatment for any disability due to radiation 
exposure.   No pertinent abnormalities were identified on 
examination.  The examiner's assessment was "minimal 
exposure to ionizing radiation".  

In a June 2002 rating decision, the RO denied service 
connection for exposure to ionizing radiation on the basis 
that the record contained no indication that the veteran had 
any current disability associated with such exposure.  The 
veteran duly appealed the RO's decision, arguing that his 
health had declined over the years, possibly due to radiation 
exposure.  He also noted that he had been diagnosed has 
having a thyroid disorder and a skin disorder, and that such 
conditions were signs of radiation exposure.  

Analysis

As indicated above, under Hickson, three elements must be 
met:  (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

The record in this case clearly shows that the veteran was 
exposed to ionizing radiation in service.  Thus, Hickson 
element (2), in-service injury, has been met.  
In-service disease is not demonstrated, however.  In 
particular, no radiation-related diseases were noted.  See 
38 C.F.R. §§ 3.309(d), 3.311(b) (2005).

With respect to Hickson element (1), however, the medical 
evidence of record is completely devoid of any medical 
diagnosis of a current disability due to such radiation 
exposure.  

The Board has considered the veteran's assertions to the 
effect that his health has declined as a result of his 
exposure to radiation.  However, as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's speculations are 
neither competent nor probative.

As noted, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau, supra; Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of any disability attributable to radiation exposure.  In the 
absence of such evidence, service connection may not be 
granted.  See also Brammer, supra.  The veteran's claim fails 
on this basis alone.

Likewise, as to element (3), medical nexus, there is of 
record no competent medical opinion which serves to link any 
claimed current disability to the veteran's in-service 
radiation exposure.  As discussed above, the veteran is not 
competent to provide opinions on medical matters such as the 
etiology of diseases.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for exposure to 
ionizing radiation.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for residuals of exposure 
to ionizing radiation is denied.


REMAND

The veteran also seeks service connection for a dental 
disability.  In support of his claim, he notes that he was 
diagnosed as having chronic periodontal disease in service 
and underwent surgery on two occasions for treatment of that 
condition.  He indicated that he was put on an aggressive 
dental cleaning schedule in service to prevent further bone 
loss and gum deterioration.  He argues that such treatment is 
required post-service in order to maintain his dental health.  

The veteran also notes that he lost two upper front teeth in 
a military sporting event.  He notes that although replaced 
by a bridge, he had "tremendous bone loss" in his upper 
center gum.  

Relevant law and regulations 

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123.  See 38 C.F.R. § 3.381(a) (2005); see 
also 38 C.F.R. § 4.150 (2005).  

For purposes of determining service connection for treatment 
purposes, the rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2005).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2005).  For example, Class I VA outpatient dental 
treatment may be authorized for those having a compensable 
service-connected dental disability.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161(a) (formerly § 17.123(a)); see also 38 C.F.R. 
§ 4.150 (2005) [setting forth dental disabilities for which 
compensation is warranted].

Class II eligibility extends to veterans having a  
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release and the DD Form 214 does not bear a certification  
that the veteran was provided a complete dental examination 
and all appropriate treatment indicated.  

Class II(a):  Under 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161(c) (formerly § 17.123(c)), VA can provide outpatient 
dental treatment to those having a noncompensable dental 
disability or condition which is adjudicated as resulting 
from combat wounds or service trauma.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were  
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A.  
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

Reasons for remand

VA is required to consider a veteran's claim under all 
applicable provisions of law and regulation whether or not 
the applicable provision is specifically raised.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although 
VA is required to liberally construe the veteran's 
statements, see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
the RO has adjudicated only the claim of entitlement to 
service connection for a dental condition for purposes of 
compensation.  The issue of entitlement to service connection 
for a dental condition for purposes of VA outpatient dental 
treatment has not yet been addressed.  Thus, to avoid any 
possibility of prejudice to the veteran, additional action by 
the RO is necessary at this time.  See 38 C.F.R. § 20.202 
(2005); Mays v. Brown, 5 Vet. App. 302 (1993) [holding that a 
claim of service connection for a dental disability must also 
considered to be a claim for VA outpatient dental treatment].  

In this case, in light of the veteran's contentions and the 
evidence of record, the Board finds that additional action is 
necessary prior to further consideration of the veteran's 
appeal.  

Thus, this matter is remanded for the following:  

1.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current dental 
disorder.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the service 
dental records and provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently exhibits 
any dental disability which is the result 
of trauma in service.  The examiner 
should also comment on whether the 
veteran exhibits any potentially 
compensable dental conditions, see 
38 C.F.R. § 4.150, such as loss of teeth 
due to loss of substance of the body of 
the maxilla or mandible.  

2.  After conducting any additional 
development deemed necessary, the 
veteran's claim of service connection for 
a dental disability, both for purposes of 
compensation and for purposes of VA 
outpatient dental treatment, must be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


